Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 4, 2020.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00966-CV


                         KARAN VALENTI, Appellant

                                         V.

                      JENKINS & KAMIN, LLP, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-59350B


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 22, 2019. On January
17, 2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.